Exhibit 10.6
Ally Financial Inc.


ALLY FINANCIAL INC.
NON-EMPLOYEE DIRECTORS DEFERRED
COMPENSATION PLAN


SECTION 1. Purpose. The purpose of the Ally Financial Inc. Non-Employee
Directors Deferred Compensation Plan (the “Plan”) is to attract and retain the
services of experienced non-employee directors for Ally Financial Inc. (the
“Company”) by providing them with the opportunity to defer compensation payable
for their services, thereby furthering the best interests of the Company and its
shareholders. More specifically, the Plan establishes a mechanism for
non-employee directors to voluntarily defer certain cash-based compensation
(hereinafter “Cash Compensation” defined in Section 3 below) paid to them for
serving as Company directors. The Plan is an unfunded deferred compensation plan
that is intended to (a) comply with Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance thereunder (“Section 409A”)
and will be interpreted accordingly, and (b) be exempt from the provisions of
the Employee Retirement Income Security Act of 1974, as amended. Non-employee
directors’ equity-based compensation will be governed by the Ally Financial Inc.
2014 Non-Employee Directors Equity Compensation Plan or any successor plan under
which such equity compensation is provided (the “Director Equity Compensation
Plan”).
SECTION 2. Effective Date. The Plan is effective January 1, 2016. Cash
Compensation paid to or earned by non-employee directors for services performed
on or prior to December 31, 2015 is not subject to deferral. Cash Compensation
earned by non-employee directors for services performed on or after January 1,
2016 may be deferred subject to the terms and conditions of the Plan.
SECTION 3. Eligibility.
(A)
Each non-employee director is eligible to defer Cash Compensation in accordance
with the terms of the Plan.

(B)
Cash Compensation paid to non-employee directors that is eligible for deferral
is comprised of:

(1)
the annual board retainer;

(2)
committee chair and member retainers; and

(3)
for the chairperson of the Company’s Board of Directors, the non-executive
chairman retainer.

(C)
Cash Compensation paid to non-employee directors not eligible for deferral
includes:

(1)
meeting fees; and

(2)
expense reimbursements.

SECTION 4. Election of Deferral.
(A)
On or before December 31 of each year, any non-employee director, or nominee for
election to the Company’s Board of Directors who is not an employee of Company
or a Company affiliate, must (if he or she wishes to defer Cash Compensation)
make an irrevocable election to defer receipt of all or a specified portion of
his or her Cash Compensation (in accordance with Section 5) otherwise payable
during the following year. The deferral election must be made on form(s)
approved by the Company for this purpose. Deferred Cash Compensation will be
credited to a “Deferred Compensation Account” on the date the Cash Compensation
would, but for the deferral, otherwise be payable as determined by the Company,
and subject to Section 6(B) below.

(B)
For a newly elected non-employee director, the election under the Plan for the
remainder of the calendar year in which the non-employee director joins the
Board must be made, if at all,





--------------------------------------------------------------------------------




within 30 days of his or her election to the Board and, in any event, prior to
the month in which any initial Cash Compensation is payable to him or her.
(C)
Each annual election will include the method by which the value of amounts
deferred will be measured and paid in accordance with Sections 6 and 7 below,
respectively.

(D) An election under this Section 4 will be effective only with respect to Cash
Compensation earned after the effective date of the election.
SECTION 5. Elective Deferral.
(A)
Each non-employee director may defer all or any portion of his or her Cash
Compensation in accordance with Section 4 above. The notice of deferral
election, executed copies of which are made part of the Plan, will include:

(1)
the percentage (0% to 100% in 25% increments) of his or her Cash Compensation;
or

(2)
the authorization to receive Cash Compensation for the year it is earned when it
is earned, it being understood that if the non-employee director submits no
election, he or she will also receive Cash Compensation when it is earned.

(B)
Deferred Cash Compensation will be valued in accordance with Section 6 and
payable in accordance with Section 7.

(C)
A non-employee director may change his or her election to defer from year to
year, but may not change elections made during any prior year.

SECTION 6. Value of Deferred Compensation Accounts.
(A)
Cash Compensation may be deferred by means of:

(1)
“DSUs” as that term is defined in the Directors Equity Compensation Plan (i.e.,
a contractual right denominated in fully vested shares of the Company’s common
stock); or

(2)
a market-based account that is credited with interest quarterly (i.e., no above-
market or preferential earnings) as determined and identified by the Company
prior to the deferral period, as elected by the deferring non-employee director
at the time of his or her deferral election.

(B)
Cash Compensation deferred in the form of DSUs will be tracked as a quarterly
allocation to the non-employee director’s Deferred Compensation Account of DSUs
equal to the quotient of (i) all Cash Contribution for the applicable quarter
divided by (ii) the “Fair Market Value” of a “Share” (as such terms are defined
in the Directors Equity Compensation Plan) on the date of close of the quarter
in which the Cash Contribution was earned, with each fractional DSU rounded up
to the nearest whole DSU.

(C)
A non-employee director who has deferred Cash Compensation will not have access
to or any interest in the Deferred Compensation Account until it is paid in
accordance with Section 7.

SECTION 7. Payment of Deferred Cash Compensation.
(A)
The Deferred Compensation Account is payable in cash if carried as a
market-based account, and in shares of Company common stock if carried as DSUs.

(B)
The Deferred Compensation Account will be paid in accordance with each non-
employee director’s election (made in accordance with Sections 4 and 5 above):





--------------------------------------------------------------------------------




(1)
in a lump sum within 75 days of the termination of the non-employee director’s
service; or

(2)
in two to five annual installments commencing within 75 days of the termination
of the non-employee director’s service and payable annually on or about the
anniversary of the first installment until the total of the Deferred
Compensation Account is paid.

(C)
Cash Compensation deferred in the form of DSUs per Section 6(A)(1) above will be
settled as follows:

(1)
if payable in a lump sum in accordance with Section 7(B)(1) above, in the same
manner and at the same time as DSUs awarded to non-employee directors in
accordance with the Directors Equity Compensation Plan; or

(2)
if payable in annual installments in accordance with Section 7(B)(2) above, in
tranches based on the number of installments elected by the non-employee
director on an annual basis on or about the anniversary of the settlement of the
first tranche paid and with each tranche valued as of the anniversary of the
valuation date of the first tranche.

(D)
Cash Compensation deferred in the form of a market-based account per Section
6(A)(2) above will be paid as follows:

(1)
if payable in one lump sum in accordance with Section 7(B)(1) above, based on
the full value of the Deferred Compensation Account as of the date of
termination of service; or

(2)
if payable in annual installments in accordance with Section 7(B)(2) above,
based on the quotient of (a) the value of the remainder of the Deferred
Compensation Account as of the date of termination of service divided by (b) the
number of installments remaining in the non-employee director’s election, it
being understood that the value of the Deferred Compensation Account used in the
numerator of this formula is reduced annually by the installment(s) paid during
the prior year but that the remainder of the Deferred Compensation Account will
continue to be credited with interest in accordance with the terms of the
account provided under Section 6(A)(2).

SECTION 8. Distribution Upon Death or Change in Control.
(A)
If any non-employee director dies before receiving all Deferred Cash
Compensation, the unpaid amount will be paid to his or her “Beneficiary” (as
defined under the Directors Equity Compensation Plan) in a lump sum as of the
date 180 days following the date of the non-employee director’s death.

(B)
In the event of a “Change in Control” as defined in the Directors Equity
Compensation Plan (and provided that such event constitutes a permissible
payment event under Section 409A), the then unpaid balance of each non-employee
director’s Deferred Cash Compensation will be distributed to such non-employee
director (or his or her Beneficiary) in a lump sum as of the date of such Change
in Control.

(C)
Under either of these circumstances ((A) or (B)), Deferred Cash Compensation
will be valued in accordance with Section 6 of the Plan.





--------------------------------------------------------------------------------




SECTION 9. Rights Unsecured. The right of any non-employee director or any
Beneficiary to receive payment in respect of all amounts credited to his or her
Deferred Compensation Account under the Plan will at all times be an unsecured
claim against the general assets of the Company and the obligation of the
Company under the Plan will be solely contractual. At all times, the Deferred
Compensation Accounts referred to in the Plan will be unfunded, notional
accounts maintained by the Company in its records the value of which will be
tracked in accordance with the terms and conditions of the Plan.
SECTION 10. Non-Assignability. Rights under the Plan may not be assigned,
transferred, pledged, or encumbered or be subject in any manner to alienation or
anticipation except by will or by the laws of descent and distribution.
SECTION 11. Statement of Account. Once established, each non-employee director
will be able to view his or her Deferred Compensation Account on-line at any
time.
SECTION 12. Administration. The Plan will be administered by the Ally Financial
Inc. Compensation Nominating and Governance Committee (the “Committee”), which
has authority to adopt rules and regulations for carrying out the Plan and to
interpret, construe, and implement the Plan’s provisions. The Committee may
delegate its administrative authority over the Plan and, per its recommendation
for approval of the Plan to the Company’s Board of Directors, has delegated
day-to-day administration of the Plan, consistent with its terms, to the
Company’s Compensation Director and such person(s) as she may designate to carry
out Plan administration functions from time to time. That delegation is,
therefore, imbedded in the terms of the Plan. All decisions of the Committee, or
its delegate, will be final, conclusive, and binding upon all parties with an
interest in the Plan. The Plan will be administered on a calendar year basis for
all purposes.
SECTION 13. Section 409A. The Plan is intended to comply with and all Plan
provisions will be interpreted to satisfy the requirements of Section 409A.
“Termination of service” and similar terms used in the Plan to refer to a
non-employee director’s termination of service will mean a “separation from
service” as defined under Section 409A. For purposes of Section 409A, each
payment to be made pursuant to the Plan is designated as a separate payment. If
any provision, term, or condition of the Plan would otherwise frustrate or
conflict with this intent, the provision, term, or condition will be interpreted
and deemed amended so as to avoid this conflict. Any provision of the Plan will
cease to be operable and any action which may be taken under the terms of the
Plan (including without limitation any investment or distribution elections)
will cease to be available, to the extent such provision or permitted action
would cause deferrals and earnings under the Plan to be treated as immediately
taxable for U.S. federal income tax purposes for one or more participating
non-employee directors, as determined by the Company, in its sole discretion.
The Company will notify non-employee directors of any determination under this
Section 13 as soon as practicable thereafter. In no event will the Company
reimburse a non-employee director for any taxes or penalties that may be imposed
on him or her as a result of Section 409A.
SECTION 15. Amendment and Termination. The Plan may at any time be amended,
modified, or terminated by the Company’s Board of Directors. No amendment,
modification, or termination will, without the consent of a participating
non-employee director, adversely affect such non-employee director’s rights with
respect to amounts accrued in his or her Deferred Cash Compensation Account.
SECTION 16. Incapacity. If a non-employee director or Beneficiary entitled to a
distribution under the Plan is living under guardianship or conservatorship,
distributions payable under the Plan’s terms to such individual will be paid to
his or her appointed guardian or conservator and such payment will be a
completed discharge of any liability of the Company under the Plan.
SECTION 17. Successors in Interest. The obligations of the Company under the
Plan will be binding upon any successor or successors of the Company, whether by
merger, consolidation, sale of assets or otherwise, and for this purpose any
reference to the Company in the Plan will be deemed to include any such
successor or successors.




--------------------------------------------------------------------------------




SECTION 18. Governing Law; Interpretation. The Plan will be governed by, and
interpreted and enforced in accordance with, the laws of the State of Michigan,
without application of the conflicts of law principles thereof.


